DISSENTING OPINION. Cockrill, C. J. The only error found by this court in the judgment in question was in the failure of the proof to ^sustain the trial court’s finding that a single well-defined tract of land lying on the outermost limits of the territory proposed for annexation was needed for city purposes. The opinion of the court declares that the proof was sufficient to warrant the annexation of the other territory, and no -error was complained of or found in the preliminary proceedings which lie at the foundation of the right of a city to annex new territory. The error is therefore easily separable from the faultless part of the judgment; the city offers to make amends upon the usual terms by releasing her claim to the territory as to which the error was committed ; and, as the record, upon which alone the cause is determined, fails to disclose any legal prejudice to any one •by the residue of the judgment, I think that the established rules of practice in this court require that it should be affirmed, after striking out the tract as to which the error-was committed. The practice is based upon the theory that» it is to the interest of the public that there should be an end to litigation. I see nothing exceptional in this class of cases to take it ■out of the general rule. When once the power to amend .by striking out a part of the territory first proposed for annexation is conceded, objection to conforming to the general practice above indicated vanishes. That power exists under the decision in this case. The fact that the remonstrants who appeared in the county court and prosecuted the appeal to the circuit court maybe said to represent the public, does not alter the aspect; for if •-the public sees fit to permit them to represent it, it is hound .by the action of its representatives. The cáse made by them is the public’s case, and it is not to be presumed that any facts against annexation exist except such as they have presented. When therefore the case is concluded, the courts must act upon it as they would upon any other case. There is nothing anomalous in a few persons representing the interests of many or of the public. I am not aware that any exception is made of the cases presented by them for that reason. The statute specially applicable to this class of of cases makes none. Indeed it is more to the interest of the State that litigation should cease when the public is interested than when the judgment affects individual interest only. The reason is stronger therefore that the rule invoked by the city should be enforced in this case than in •ordinary cases. Judge Hughes concurs in this view.